PER CURIAM.
It being understood that the highest court of the state has recently decided in effect that the recorder is a judge of the county court, we shall follow that decision, and accordingly hold the certificate to have been properly acknowledged.
On the second point, we think that as the names of all the partners were correctly given, and the “and Company” was not intended to and did not import that any other person was a member of the firm, but was only a collective appellation for those specifically named, that the use of those terms does not render Mr. Taylor a general partner. A new trial ordered.